Title: To Thomas Jefferson from the District of Columbia Commissioners, 10 December 1801
From: District of Columbia Commissioners
To: Jefferson, Thomas


          
            Sir
            Commissioners Office 10th. December 1801
          
          Since we had the honor of addressing to you our memorial relative to the affairs of the City, we wrote to Mr. L’Enfant, and received his answer, copies of which we take the liberty of enclosing to you, with the memorial to which his letter refers—We send the Original, not knowing whether Mr. L’Enfant has before transmitted a Duplicate to the President, and we request this may be returned after perusal, a copy of which we shall send if not already received, or if desired—We are &c
          
            Wm. Thornton
            A. White
          
        